DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           ANGELO COICOU,
                              Appellant,

                                      v.

                          STSTE OF FLORIDA,
                               Appellee.

                               No. 4D21-2322

                           [January 13, 2022]

   Appeal of order denying 3.800 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; John Joseph Murphy,
Judge; L.T. Case No. 12-16549CF10A.

   Angelo Coicou, Live Oak, pro se, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, LEVINE and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.